Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM 2020-007
Release Date: 7/10/2020
CC:PSI
POSTN-103518-20

Third Party Communication: None
Date of Communication: Not Applicable

UILC:

199.00-00, 199.03-00, 199.03-05, 199.03-06, 199.03-07, 199.03-08

date:

June 24, 2020

to:

Robin Greenhouse
Division Counsel
(Large Business & International)

from:

Holly Porter
Associate Chief Counsel
(Passthroughs & Special Industries)

subject:

Section 199 Request for Legal Advice
This General Legal Advice Memorandum (GLAM) addresses your request for advice on
§ 199 of the Internal Revenue Code1. This GLAM may not be used or cited as
precedent.
ISSUES
1. Whether any of taxpayer’s gross receipts from its insurance business described in
Situation 1, where customers may interact with taxpayer over the Internet, qualify as
domestic production gross receipts (DPGR) for purposes of § 199?
2. Whether any of taxpayer’s gross receipts from its shipping business described in
Situation 2, where customers may track shipping status online, qualify as DPGR for
purposes of § 199?
CONCLUSIONS
1. No. Taxpayer’s gross receipts derived from its insurance business in Situation 1 do
not qualify as DPGR. Taxpayer’s gross receipts are derived from services and none of

1 Section 199 was repealed for all taxable years beginning after 2017.

97, 131 Stat. 2054, 2126.

Public Law 115-

POSTN-103518-20

2

the gross receipts are treated as derived from a lease, rental, license, sale, exchange,
or other disposition (collectively “disposition”) of computer software.
2 No. Taxpayer’s gross receipts derived from its shipping business in Situation 2 do
not qualify as DPGR. Taxpayer’s gross receipts are derived from services and none of
the gross receipts are treated as derived from a disposition of computer software.
FACTS
The facts below are the generic fact patterns on which advice is requested. The
situations described in these generic fact patterns occurred during a time in which
section 199 was in effect.
Situation 1. Insurance
In the normal course of taxpayer’s business, taxpayer offered insurance policies to
customers by entering into insurance contracts with the customers over the Internet via
taxpayer’s online website. The insurance policies are a contract (generally a standard
form contract) between the insurer and the insured, known as the policyholder, which
determines the claims which the insurer is legally required to pay. In exchange for an
initial or recurring payments, known as the premiums, the insurer promises to pay for
loss caused by perils covered under the policy language. Taxpayer produced computer
software that enabled customers to select, pay for, and manage their insurance policies
through taxpayer’s website accessible over the Internet. All customers had an option to
manage their policy online via authorized access to the customer’s web account (to
view, update information, submit claims, print a report/policy, and pay bills). Taxpayer
did not invoice or charge its customers any fee for access to the web account and the
fee paid for the insurance policy did not vary based on the customer’s use or non-use of
the web account. Taxpayer did not market or advertise online software for any fee.
Taxpayer described, classified, and treated all of the gross receipts as insurance
premium revenues for computation of federal tax, state tax, insurance regulatory
purposes, and financial reporting purposes.
Situation 2. Logistics
In the normal course of business, taxpayer offered to customers its shipping and
transport capabilities, which generally involves the taxpayer transporting shipments of
goods by some means (e.g. truck, plane, or combination) to a customer’s desired
location. Customers paid shipping fees determined by reference to speed of delivery
and the load’s weight, size, and shape. Taxpayer produced computer software that
allowed for tracking of customers’ shipments and provided the tracking information to
customers (look-up delivery, stage, and status) through taxpayer’s website accessible
over the Internet. Taxpayer did not invoice or charge its customers any fee for any
computer software and the shipping fee did not vary based on a customer’s use or nonuse of its website. Taxpayer did not market or advertise online software for any fee.

POSTN-103518-20

3

Taxpayer described, classified, and treated all of the shipping fees as revenues from the
provision of shipping services for computation of federal income and excise tax, state
income tax, regulatory and financial reporting purposes.
LAW AND ANALYSIS
LBI asked the National Office to analyze whether the taxpayers in Situations 1 and 2
have any DPGR for purposes of section 199. Generally, Situations 1 and 2 entail the
provision of services, which ordinarily do not result in DPGR. Because Situations 1 and
2 both involve customers’ interaction with taxpayers’ computer software while
connected to the Internet, CC:LBI asked the National Office to consider whether
taxpayers can treat any of their gross receipts from customers as derived from the
disposition of computer software under § 1.199-3(i)(6) so that gross receipts could
qualify as DPGR.
Situations 1 and 2 are both situations where, absent a customer’s ability to interact with
taxpayers’ computer software while connected to the Internet, the gross receipts would
be considered gross receipts from services for purposes of section 199 and thus not
included within DPGR as defined in § 199(c)(4)(A). The issue, however, is whether
providing the ability to interact with taxpayers’ computer software changes the result for
purposes of § 199, because gross receipts from a disposition of computer software to
customers can qualify as DPGR under § 199(c)(4)(A)(i)(I), assuming all other § 199
requirements are met. Taxpayers did not derive any gross receipts from a disposition of
computer software under the general disposition rule in § 1.199-3(i)(6)(i) as no software
was provided to customers affixed to a tangible medium or by download from the
Internet. However, because the taxpayers’ customers interact with the taxpayers’
websites over the Internet, it is necessary to consider the rules in § 1.199-3(i)(6)(ii) and
(iii).
Section 1.199-3(i)(6)(ii) provides, in relevant part, that gross receipts derived from online
services (such as Internet access services, online banking services, providing access to
online electronic books, newspapers, and journals), and other similar services do not
constitute gross receipts derived from a disposition of computer software (i.e. the gross
receipts are from a service). Section 1.199-3(i)(6)(ii) is broad enough to describe gross
receipts from: (1) services that are enabled and/or facilitated by online software; and (2)
a customer’s access and direct use of online software.
Section 1.199-3(i)(6)(iii) describes exceptions to § 1.199-3(i)(6)(ii) and allows for gross
receipts from a customer’s access and direct use of online software to be treated as
from a disposition of computer software (i.e. the gross receipts are not from a service).
Specifically, § 1.199-3(i)(6)(iii) provides that, notwithstanding § 1.199-3(i)(6)(ii), if a
taxpayer derives gross receipts from providing customers access to computer software
produced in whole or in significant part by the taxpayer within the United States for the
customers’ direct use while connected to the Internet or any other public or private
communications network (online software) then those gross receipts will be treated as

POSTN-103518-20

4

from a disposition of computer software for purposes of section 199 if the requirements
under § 1.199-3(i)(6)(iii)(A) (known as the self-comparable exception) or § 1.1993(i)(6)(iii)(B) (known as the third-party comparable exception) are met.
In considering how § 1.199-3(i)(6)(ii) and (iii) interact, it is important to understand that
gross receipts from services that are enabled or facilitated by online software are not
described in § 1.199-3(i)(6)(iii), and therefore, maintain their characterization as from a
service under § 1.199-3(i)(6)(ii). Only gross receipts from a customer’s access and
direct use of software may be excepted from § 1.199-3(i)(6)(ii) under the exceptions in
§ 1.199-3(i)(6)(iii). Section 1.199-3(i)(6)(v) includes nine examples that illustrate the
rules in § 1.199-3(i)(6). In Examples 1 through 3, the taxpayers produced computer
software that enabled or facilitated the provision of a service to their customers for a fee
(banking, Internet auction, and telecommunications services, respectively). Examples 1
through 3 each conclude that, under § 1.199-3(i)(6)(ii), the respective taxpayer is
providing its customers with a service and the gross receipts are non-DPGR. In
Examples 1 through 3, the produced software enabled the respective taxpayers’
customers to “receive online banking services,” “participate in Internet auctions for a
fee,” and “obtain telecommunication services.” It is implicit in the facts of Examples 1
through 3 that the respective taxpayer’s gross receipts are not derived from providing its
customers access to online software for the customers’ direct use. Examples 1 through
3 provide no further analysis under § 1.199-3(i)(6)(iii) because further analysis is not
relevant or appropriate under the facts of the examples.
In applying § 1.199-3(i)(6)(ii) and (iii) to particular situations, and as required by § 1.1993(i)(1) when determining whether gross receipts are directly derived from services, a
disposition, or a combination of both, the substance of the transactions must be
considered and there should be a direct link between a customer’s payment to the
taxpayer and the online software that a customer accesses and directly uses (i.e. a
taxpayer must have gross receipts directly derived from the software). The direct link
does not exist when a customer’s online use of software (via interaction with the
taxpayer’s website) only facilitates or enables taxpayer’s provision of services or sale of
a product to its customers. For example, gross receipts from buying a product or
engaging a service provider using online software are not linked to the software that
enabled the purchase/transaction, but to the particular product or service. See § 1.1993(i)(6)(v), Examples 1 through 3. In contrast, when the substance of a customer’s
transaction/payment is to directly use the online software, such a link does exist. See
§ 1.199-3(i)(6)(v), Examples 4 through 7. The ability to show independent functionality
of the computer software to the customer supports such a link. For example, a link
exists for gross receipts from a customer to access an online software tax preparation
program, where the customers is allowed discretion and control over how to use the tax
preparation functions of the program, such as creating a tax return for the customer’s
own purposes (and not just interacting with the taxpayer to receive services from the
taxpayer). See § 1.199-3(i)(6)(v), Examples 4 and 5. It is only after determining that a
link between the customer’s payment and the online software exists that the self-

POSTN-103518-20

5

comparable and third-party comparable exceptions in § 1.199-3(i)(6)(iii)(A) and (B)
become relevant.
If a direct link is determined between the payment and the online software accessed
and directly used by a customer as described in § 1.199-3(i)(6)(iii), then taxpayer can
treat those gross receipts as being derived from a disposition of computer software
provided the taxpayer satisfies one of the exceptions described in § 1.199-3(i)(6)(iii)(A)
or (B). To satisfy the self-comparable exception under § 1.199-(3)(i)(6)(iii)(A) the
following requirements must be met: (1) the taxpayer must derive gross receipts from a
disposition of computer software that has only minor or immaterial differences from the
online software; (2) the computer software must have been MPGE by the taxpayer in
whole or in significant part in the United States; and (3) the computer software must
have been provided to its customers either affixed to a tangible medium or by allowing
them to download it from the Internet. To satisfy the third-party comparable exception
under § 1.199-3(i)(6)(iii)(B), the taxpayer must show that another person, on a regular
and ongoing basis in its business, derives gross receipts from a disposition of
substantially identical software (as compared to the taxpayer’s online software). The
third party is required to provide its software to customers either affixed to a tangible
medium or by allowing them to download it from the Internet. Substantially identical
software is defined in § 1.199-3(i)(6)(iv) as software that: (1) from a customer’s
perspective has the same functional result as the online software described in § 1.1993(i)(6)(iii); and (2) has a significant overlap of features or purpose with the online
software described in § 1.199-3(i)(6)(iii). The online software described in § 1.1993(i)(6)(iii) is the software that customers access and directly use over the Internet or any
other public or private communications network from which the taxpayer derives gross
receipts. Thus, for determining a customer’s perspective, the relevant customer’s
perspective is the taxpayer’s customer that uses the online software as opposed to any
generic customer. Reading the term “customer” this way prevents redundancy between
the first and second requirements in § 1.199-3(i)(6)(iv)(A). This also makes sense
because the taxpayer is seeking to qualify the gross receipts as from the provision of
online software to its customers and so it is important for those customers to have the
option of obtaining the comparable software affixed to a tangible medium or by
download from the Internet. If a comparable under § 1.199-3(i)(6)(iii)(A) or (B) is
substantiated, then the gross receipts from the online software are treated as from a
disposition of computer software. To the extent a comparable under § 1.1993(i)(6)(iii)(A) or (B) is not substantiated, the gross receipts are considered as from a
service under § 1.199-3(i)(6)(ii) (See Example 7 of § 1.199-3(i)(6)(v) for an illustration of
when gross receipts from access and direct use of computer software as described in
§ 1.199-3(i)(6)(iii) are considered not derived from a disposition of computer software
under § 1.199-3(i)(6)(ii) when no comparable is found).
As described in § 1.199-1(d)(1)(relating to allocating gross receipts) and § 1.1993(i)(1)(i) (relating to when gross receipts are derived from a disposition), based on the
substance of a transaction, gross receipts can be derived from a service, a disposition
of property, or a combination of both. See, e.g., § 1.199-3(i)(6)(v), Example 6

POSTN-103518-20

6

(illustrating a situation involving online computer software where a transaction involved
a combination). In the situation where gross receipts from a transaction consist of both
gross receipts from a service and disposition of property, it is necessary to make an
allocation of gross receipts between the non-qualifying service (non-DPGR) and the
property (DPGR, assuming all other § 199 requirements are met). However, it is not
appropriate to make an allocation before establishing that the transaction consists of
both elements. For example, if gross receipts are entirely attributed to a service
enabled or facilitated by online software under § 1.199-3(i)(6)(ii), then no portion of the
fees may be reasonably allocated under § 1.199-1(d) to online software using § 482
principles or any other methodology. In the context of software this means the taxpayer
must show that there has been a disposition under § 1.199-3(i)(6)(i) or a deemed
disposition under § 1.199-3(i)(6)(iii).
In Situation 1, taxpayer is in the business of providing insurance to customers. If
taxpayer solely entered into contracts and processed claims with customers in person,
over the phone, or by mail, it would be clear that taxpayer’s gross receipts from
premiums would be from a service and not DPGR for purposes of § 199. The results
are no different just because taxpayer allows access to online computer software for a
customer to select, pay, and manage their insurance policy online via authorized access
to the customer’s account. Based on § 1.199-3(i)(1)(i) and § 1.199-3(i)(6)(ii) and (iii), it
is necessary to evaluate whether customers are paying, in substance, for insurance
services that are facilitated or enabled by online software or for the access and direct
use of computer software as part of their transactions. In this situation the actions that a
customer can complete all directly relate to the taxpayer’s provision of insurance.
Taxpayer needs customers to enter into insurance contracts and pay their premiums.
Modifications of a policy would result in changes to the underlying contract/coverage
and potentially changes in premiums (up or down depending on the modification).
Allowing customers to submit claims online allows customers a way to provide taxpayer
the information needed for taxpayer to evaluate a claim in an efficient manner. These
actions are all facilitative of the service in the same way that alternatives of completing
these actions in person, over the phone, or by mail would be facilitative. In reviewing
the examples in § 1.199-3(i)(6)(v) that illustrate the computer software rules in § 1.1993(i)(6), taxpayer’s fact pattern appears most analogous to Example 1 where bank L’s
computer software enables its customers to receive L’s online banking services for a fee
and the gross receipts are determined to be non-DPGR, as no gross receipts are
derived from a disposition of computer software.
In Situation 1, even though the online activities facilitate the taxpayer’s insurance
business, the connection between the customers’ premiums and the computer software
is absent. Taxpayer did not invoice or charge its customers any direct fee for access to
the web account and the fee paid for the insurance policy did not vary based on the
customer’s use or non-use of the web account. Taxpayer did not market or advertise
online software for any fee. Other than for § 199, taxpayer described, classified, and
treated all of the gross receipts as insurance premium revenues for computation of
federal tax, state tax, insurance regulatory purposes, and financial reporting purposes.

POSTN-103518-20

7

While none of these facts alone are determinative, none of these facts support
determining that taxpayer was charging customers to directly use this computer
software. Further, the computer software offers no independent functionality to
taxpayer’s customers, as the actions completed are needed for customers to receive
insurance services from the taxpayer.
In Situation 1, based on a consideration of the substance of the transactions, including
the surrounding facts and circumstances, all of the taxpayer’s gross receipts from
transactions with customers are derived from services, and taxpayer did not derive any
gross receipts by providing customers access to computer software for customers’
direct use. Thus, taxpayer’s gross receipts do not qualify as DPGR for purposes of
§ 199.
In Situation 2, taxpayer is in the shipping business. If taxpayer solely entered into
agreements to move customers’ goods from one location to another, it would be clear
that taxpayer’s gross receipts from shipping fees would be from a service and not
DPGR for purposes of § 199. The results are no different just because taxpayer gives
customers access to computer software that allows customers the option of viewing
tracking information (look-up delivery, stage, and status) through taxpayer’s website
accessible over the Internet. Based on § 1.199-3(i)(1)(i) and § 1.199-3(i)(6)(ii) and (iii),
it is necessary to evaluate whether customers are paying, in substance, for shipping
services that are facilitated or enabled by online software or for the access and direct
use of computer software as part of their transactions. In this situation, the action that
customers can complete on the taxpayer’s website directly relates to the taxpayer’s
shipping service. It updates customers as to the status of the goods that taxpayer is in
the process of shipping. The interaction between taxpayer’s customers and taxpayer’s
software is more attenuated than the examples in § 1.199-3(i)(6)(v) that are illustrating
computer software that is enabling or facilitating a service (Examples 1 through 3). The
taxpayer’s situation is not comparable to any examples in § 1.199-3(i)(6)(v) illustrating
situations where customers paid at least part of their payments for access and direct
use of online software (Examples 4 through 7). Providing this information via the
website is also facilitative of the service in the same way as if done over the phone.
In Situation 2, even though the online activities inform customers as to the status of
taxpayer’s shipping services, the connection between the customers’ shipping fees and
the computer software is absent. Customers paid shipping fees determined by
reference to speed of delivery and the load’s weight, size, and shape, but taxpayer did
not invoice or charge its customers any fee for any computer software and the shipping
fees did not vary based on customers’ use or non-use of its website. Taxpayer did not
market or advertise online software for any fee. Taxpayer described, classified, and
treated all of the shipping fees as revenues from the provision of shipping services for
computation of federal income and excise tax, state income tax, regulatory and financial
reporting purposes. Further, the computer software itself offers no independent
functionality to customers as it only allows customers to find out tracking information on
already made orders with taxpayer.

POSTN-103518-20

8

In Situation 2, based on a consideration of the substance of the transactions, including
the surrounding facts and circumstances, it is our conclusion that all of the taxpayer’s
gross receipts from transactions with customers are derived from services, and taxpayer
did not derive any gross receipts by providing customers access to computer software
for customers’ direct use. Thus, taxpayer’s gross receipts do not qualify as DPGR for
purposes of § 199.
Even if the taxpayer in Situation 2 could demonstrate gross receipts directly related to
the tracking information, the tracking information itself is not computer software. Any
gross receipts attributable to the tracking information would not qualify as DPGR
because the tracking information is intangible property, but not computer software, and
so it is not qualifying production property as defined in § 199(c)(5). The definition of
computer software is in § 1.199-3(j)(3). In defining computer software, § 1.1993(j)(3)(iii) provides that computer software does not include any data or information
base unless the data or information base is in the public domain and is incidental to a
computer program. In this case, because the tracking information (not the software) is
the reason for customers to visit the website it would be considered separately from the
computer software. In other words, in the interaction with taxpayer’s website,
customers receive data, which itself is not computer software. Under this analysis, the
computer software is still being used to facilitate the delivery of the tracking information,
and so there would still be no gross receipts attributable to the access and direct use of
the online software as described in § 1.199-3(i)(6)(iii).
Please call Barbara J. Campbell (202) 317-4137 if you have any further questions.

